Case 9:18-cv-00223-RC-KFG Document 23 Filed 06/02/20 Page 1 of 1 PageID #: 63



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION


KEVIN JONES                                         §

VS.                                                 §            CIVIL ACTION NO. 9:18-CV-223

FNU SPURLOCK, et al.,                               §

                           ORDER ADOPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff, Kevin Jones, an inmate confined at the Eastham Unit with the Texas Department
of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983 against several defendants.

        The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends this civil action be dismissed pursuant to 28 U.S.C. § 1915(g).

        The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.

                                                ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.

              So ORDERED and SIGNED, Jun 02, 2020.


                                                                    ____________________
                                                                    Ron Clark
                                                                    Senior Judge
